

Exhibit 10.16
 
MIRATI THERAPEUTICS, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
ADOPTED: SEPTEMBER 9, 2014
EFFECTIVE DATE: SEPTEMBER 9, 2014
AMENDED AND RESTATED: DECEMBER 9, 2015
AMENDED AND RESTATED: MARCH 30, 2017
AMENDED AND RESTATED: JANUARY 18, 2018
AMENDED AND RESTATED: JANUARY 17, 2019
AMENDED AND RESTATED: DECEMBER 12, 2019
 
Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Mirati Therapeutics, Inc. (“Mirati”) or any of its subsidiaries
(each such member, an “Eligible Director”) will receive the compensation
described in this Non-Employee Director Compensation Policy (the “Director
Compensation Policy”) for his or her Board service.
 
The Director Compensation Policy may be amended at any time in the sole
discretion of the Board or the Compensation Committee of the Board.
 
Annual Cash Compensation
 
The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board (“Committee”) at a time other than effective as of
the first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
retainer fees are vested upon payment.
 
1. Annual Board Service Retainer:
a. Eligible Directors other than the Chairman: $40,000
b. Chairman: $75,000
 
2. Annual Committee Chair Service Retainer:
a. Chairman of the Audit Committee: $20,000
b. Chairman of the Compensation Committee: $15,000
c. Chairman of the Nominating & Corporate Governance Committee: $10,000
d. Chairman of the Research and Development Committee: $15,000
 




--------------------------------------------------------------------------------




3. Annual Committee Member Service Retainer:
a. Member of the Audit Committee: $10,000
b. Member of the Compensation Committee: $7,500
c. Member of the Nominating & Corporate Governance Committee: $5,000
d. Member of the Research and Development Committee: $7,500
 
 
Equity Compensation
 
The equity compensation set forth below will be granted under the Mirati
Therapeutics, Inc. 2013 Equity Incentive Plan (the “Plan”), and will be
documented on the applicable form of equity award agreement most recently
approved for use by the Board (or a duly authorized committee thereof) for
Eligible Directors. All stock options granted under the Director Compensation
Policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Common Stock on the date of grant, and a term of ten years from the
date of grant (subject to earlier termination in connection with a termination
of service as provided in the Plan).
 
1. Initial Grant: On the date of the Eligible Director’s initial election to the
Board (or, if such date is not a market trading day, the first market trading
day thereafter), the Eligible Director automatically will be granted, without
further action by the Board or Compensation Committee of the Board, (i) a stock
option to purchase 8,000 shares of Common Stock (subject to Section 9(a) of the
Plan relating to Capitalization Adjustments (as defined in the Plan) after the
adoption date of the Director Compensation Policy) (the “Initial Option Grant”)
and (ii) 4,000 restricted stock units (subject to Section 9(a) of the Plan
relating to Capitalization Adjustments (as defined in the Plan) after the
adoption date of the Director Compensation Policy) (the “Initial RSU Grant”).
The Initial Option Grant will vest in a series of thirty-six (36) substantially
equal monthly installments after the date of grant, such that the Initial Option
Grant will be fully vested on the third anniversary of the date of grant,
subject to the Eligible Director’s Continuous Service (as defined in the Plan)
on each applicable vesting date. The Initial RSU Grant will vest in a series of
three (3) substantially equal annual installments after the date of grant, such
that the Initial RSU Grant will be fully vested on the third anniversary of the
date of grant, subject to the Eligible Director’s Continuous Service (as defined
in the Plan) on each applicable vesting date. In addition, in the event of a
Change in Control or a Corporate Transaction (each, as defined in the Plan), any
unvested portion of the Initial Option Grant and Initial RSU Grant will fully
vest and become exercisable as of immediately prior to the effective time of
such Change in Control or Corporate Transaction, subject to the Eligible
Director’s Continuous Service (as defined in the Plan) on the effective date of
such transaction.
 
2. Annual Grant:
 
a. Each fiscal year, on the earlier to occur of (i) the grant date of annual
equity awards to the Company’s executive officers or (ii) the date of the Mirati
annual stockholder meeting, each Eligible




--------------------------------------------------------------------------------




Director, other than the Chairman, automatically, and without further action by
the Board or Compensation Committee of the Board, will be granted (a) a stock
option to purchase 4,000 shares of Common Stock (subject to Section 9(a) of the
Plan relating to Capitalization Adjustments after the adoption date of the
Director Compensation Policy) (the “Director Annual Option Grant”) and (b) 2,000
restricted stock units (subject to Section 9(a) of the Plan relating to
Capitalization Adjustments (as defined in the Plan) after the adoption date of
the Director Compensation Policy) (the “Director Annual RSU Grant”). The
Director Annual Option Grant will vest in twelve (12) substantially equal
monthly installments after the date of grant, such that the Director Annual
Option Grant will be fully vested on the first anniversary of the date of grant,
subject to the Eligible Director’s Continuous Service (as defined in the Plan)
on each applicable vesting date. The Director Annual RSU Grant will vest in full
on the first anniversary of the date of grant, subject to the Eligible
Director’s Continuous Service (as defined in the Plan) on such vesting date. In
addition, in the event of a Change in Control or a Corporate Transaction (each,
as defined in the Plan), any unvested portion of the Director Annual Option
Grant and Director Annual RSU Grant will fully vest and become exercisable as of
immediately prior to the effective time of such Change in Control or Corporate
Transaction, subject to the Eligible Director’s Continuous Service (as defined
in the Plan) on the effective date of such transaction.
 
b. Each fiscal year, on the earlier to occur of (i) the grant date of annual
equity awards to the Company’s executive officers or (ii) the date of the Mirati
annual stockholder meeting, the Chairman automatically, and without further
action by the Board or Compensation Committee of the Board, will be granted (a)
a stock option to purchase 6,000 shares of Common Stock (subject to Section 9(a)
of the Plan relating to Capitalization Adjustments after the adoption date of
the Director Compensation Policy) (the “Chairman Annual Option Grant”) and (b)
3,000 restricted stock units (subject to Section 9(a) of the Plan relating to
Capitalization Adjustments (as defined in the Plan) after the adoption date of
the Director Compensation Policy) (the “Chairman Annual RSU Grant”). The
Chairman Annual Option Grant will vest in twelve (12) substantially equal
monthly installments after the date of grant, such that the Chairman Annual
Option Grant will be fully vested on the first anniversary of the date of grant,
subject to the Chairman’s Continuous Service (as defined in the Plan) on each
applicable vesting date. The Chairman Annual RSU Grant will vest in full on the
first anniversary of the date of grant, subject to the Eligible Director’s
Continuous Service (as defined in the Plan) on such vesting date. In addition,
in the event of a Change in Control or a Corporate Transaction (each, as defined
in the Plan), any unvested portion of the Chairman Annual Option Grant and
Chairman Annual RSU Grant will fully vest and become exercisable as of
immediately prior to the effective time of such Change in Control or Corporate
Transaction, subject to the Chairman’s Continuous Service (as defined in the
Plan) on the effective date of such transaction.
 
Expenses
 
The Company will reimburse Eligible Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and/or Committee meetings; provided,




--------------------------------------------------------------------------------




that Eligible Directors timely submit to the Company appropriate documentation
substantiating such expenses in accordance with the Company’s travel and expense
policy, as in effect from time to time.
 
Philosophy
The Director Compensation Policy is designed to attract and retain experienced,
talented individuals to serve on the Board. The Board anticipates that the
Board, or a duly authorized committee thereof, will generally review Eligible
Director compensation on an annual basis following the IPO. The Director
Compensation Policy, as amended from time to time, may take into account the
time commitment expected of Eligible Directors, best practices and market rates
in director compensation, the economic position of Mirati, broader economic
conditions, historical compensation structure, the advice of the compensation
consultant that the Compensation Committee or the Board may retain from time to
time, and the potential dilutive effect of equity awards on our stockholders.
Under the Director Compensation Policy, Eligible Directors receive cash
compensation in the form of retainers to recognize their level of responsibility
as well as the necessary time commitment involved in serving in a leadership
role and/or on Committees. Eligible Directors also receive equity compensation
because we believe that stock ownership provides an incentive to act in ways
that maximize long-term stockholder value. Further, we believe that stock-based
awards are essential to attracting and retaining talented Board members. When
stock options are granted, these stock options will have an exercise price at
least equal to the Fair Market Value of Common Stock on the date of grant, so
that stock options provide a return only if the Fair Market Value appreciates
over the period in which the stock option vests and remains exercisable. We
believe that the vesting acceleration provided in the case of a Change in
Control or other Corporate Transaction is consistent with market practices and
is critical to attracting and retaining high quality directors.
 
 


